PER CURIAM.
Dr. Ernest Baustein, plaintiff below, appeals from a non-final order granting ap-pellee Dr. Glenn Boyer’s motion to dissolve order granting motion appointing receiver. This court has jurisdiction pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(C)(ii). We affirm. Under the instant facts, we hold that the trial court was correct when it dissolved its previous order appointing the receiver. See Kon-over Realty Associates, Ltd. v. Mladen, 511 So.2d 705, 706 (Fla. 3d DCA 1987).
GLICKSTEIN, C.J., and DELL and POLEN, JJ., concur.